Citation Nr: 1634488	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for yellow jaundice/hepatitis.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a urinary condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran, M.S., C.S., R.W.


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and several witnesses testified at a video-conference hearing before the undersigned in June 2014.  A transcript is of record. 

The Board remanded this case in September 2014 for additional development.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with hepatitis during the pendency of this claim; the Veteran was treated for Hepatitis A during service with no further problems.

2.  The Veteran has not been diagnosed with a heart condition during the pendency of this claim.  

3.  The Veteran's diabetes mellitus did not have its clinical onset during service and is not related to a disease or injury incurred in service.  

4.  The Veteran's sleep apnea did not have its clinical onset during service and is not related to a disease or injury incurred in service.  

5.  The Veteran's urinary condition did not have its clinical onset during service and is not related to a disease or injury incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.114, Diagnostic Code 7345 (2015).  

2.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309  (2015).  

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

5.  The criteria for service connection for a urinary condition have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Letters dated in April 2011 and May 2013 together provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006). Accordingly, VA's duty to notify is satisfied.   

Under the duty to assist, VA must help the claimant obtain service treatment records and other pertinent records that have been sufficiently identified, and perform an examination or obtain a medical opinion when necessary to make a decision on the claim as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4) , 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service department records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  Id. 

When service department records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit-of-the-doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

VA has not been able to obtain the Veteran's service treatment records (STRs), which were likely destroyed in a fire that occurred at the National Personnel Records Center (NPRC) in July 1973.  Several attempts to reconstruct the Veteran's records have been made.  In response to VA's May 2012 request for the Veteran's STRS via the Personnel Information Exchange System (PIES), the NPRC indicated that the Veteran's STRs could not be found or reconstructed, and were likely destroyed in the NPRC fire. The Veteran was notified of this fact in a February 2013 letter. The Veteran then submitted a statement in March 2013 stating that he was stationed in Korea with his unit, while there ingested drinking water that had been sprayed with chemicals, and that after ingesting the contaminated water, he became sick, went to the military hospital in Incheon, Korea and was subsequently transferred to Camp Zama, Japan for care.  He also noted that the illness began in the middle of September and that he stayed in the hospital at Camp Zama for three months for treatment for hepatitis.  This information was submitted to the NPRC via PIES in May 2013, with a request to search medical and dental records as well as Surgeon General's Office (SGO) extracts of military hospital admission data, and if no medical or dental records were located in those sources, it was requested that a search be conducted in sick or morning reports for the Veteran's unit at Camp Zama, Japan and at Incheon, Korea.  In a December 2013 response, the NPRC responded that it only located records that noted that the Veteran's unit was activated on November 15, 1957.  No other documents could be located pertaining to the Veteran.  In September 2014, VA submitted two requests to the NPRC via PIES, the first sought the Veteran's complete STR and personnel record on file and the second sought clinical records from active duty for jaundice or hepatitis from September 1957 to December 1957 at Camp Zama, Japan.  In October and November 2014 responses, the NPRC notified VA that all records had been sent to VA and that any remaining information was destroyed in the fire at the NPRC.  VA notified the Veteran of this action in a June 2015 letter and again requested any additional information from the Veteran to attempt to reconstruct his records.  Additionally, per the September 2014 remand, the Board directed the appeals management center (AMC) to exhaust all avenues in an effort to provide all records from the Veteran's hospitalization at Camp Zama, Japan.  In a February 2016 response from the VA Records Management Center (RMC), a formal finding of unavailability was made noting that no records were located.  The Veteran was notified in a May 2016 letter that VA had been unable to obtain his STRs, that all efforts to obtain them had been exhausted, and that based upon these exhaustive efforts, further attempts to obtain them would be unsuccessful. The Veteran was also notified of VA's attempts to obtain morning reports from the NPRC.  He was requested to submit any STRs in his possession, and any other relevant evidence such as buddy statements, or to advise VA of possible locations of such evidence.  The Veteran did not respond.  

The Board finds that further efforts to obtain these records would be futile based on VA's inability to obtain the Veteran's STRs or alternative sources of information or evidence regarding the Veteran's claimed in-service illness and the exhaustive efforts that were made toward that end.  See 38 C.F.R. § 3.159(c)(2).  To the extent the Veteran asserts that he was treated for hepatitis during service, the Board accepts this testimony as credible for the purpose of this decision. 

VA has satisfied its heightened duty to assist.  Apart from the exhaustive efforts to obtain the Veteran's STRs, as detailed above, private and VA treatment records identified by the Veteran have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed, and medical opinion provided, in July 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination reports and VA medical opinions are adequate to make a fully informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports set forth the pertinent clinical findings, and the medical opinions provide thorough explanations in support of the conclusions reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the VA examination reports and medical opinions are adequate for the purposes of this decision. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

The Board remanded this claim for further development. All of the Board's remand directives have been accomplished, including requesting the RO to exhaust all avenues of development to obtain the Veteran's service treatment records (STRs), and directing the RO to provide VA examinations of his claimed disabilities.  Accordingly, the Board finds there has been substantial compliance with its remand instructions or, in the alternative, that no prejudicial error exists in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran the right to compliance with its remand instructions, but also noting that the rule of prejudicial error applies); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).


Analysis

The Veteran claims entitlement to service connection for jaundice or hepatitis, diabetes mellitus, sleep apnea, a urinary condition, and a heart condition.  Specifically, he asserts that he was treated for hepatitis which began while he was stationed at Incheon, Korea, where he possibly ingested contaminated food or water, got sick, and was subsequently transferred to a hospital at Camp Zama, Japan for treatment, as reported in his September 2014 hearing testimony.  Further, he believes that his current diabetes mellitus, sleep apnea, urinary condition, and a heart condition are related to this in-service illness.  For the following reasons, the Board finds that service connection is not established for hepatitis, diabetes mellitus, a heart condition, sleep apnea, or a urinary condition.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), i.e., diabetes mellitus and cardiovascular disease, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for diabetes mellitus and cardiovascular disease if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A.  Hepatitis

The Board finds that service connection for hepatitis is not warranted.  In the July 2015 VA examination, the examiner noted that the Veteran had been diagnosed as having hepatitis during service.  The Veteran stated that he was treated for hepatitis in 1957; however, both he and his wife denied that he was ever diagnosed with hepatitis after service.  On physical examination, the examiner determined that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver diseases, cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The examiner diagnosed Hepatitis A, most likely viral, and noted that the Veteran denied recurrence of the symptoms after service.  Diagnostic testing showed positive Hepatitis A AB.  The examiner explained that a positive antihepatitis A virus (anti-HAV) total (both IgG and IgM) result indicates acute, recent, past/resolved exposure to hepatitis A, or immunity to hepatitis A from vaccination.

The Veteran has not been diagnosed with hepatitis during the pendency of this claim.  The Veteran and his wife have indicated that he has not had a recurrence of hepatitis since service, and the medical evidence of record shows that he has not been diagnosed with hepatitis since service.  Of note, the July 2015 VA examiner determined that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver diseases.  The examiner noted that the Veteran denied
any symptoms and that no signs of acute hepatitis were shown on examination.  At most there have been positive laboratory findings indicative of past infection/exposure to Hepatitis A, but the VA examiner explained that the condition had resolved.  Such findings have not led to a current diagnosis of hepatitis.  Laboratory findings in and of themselves do not constitute disabilities for which service connection is available under VA law.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); see also 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found in 38 C.F.R. § 4.1, the term disability 'should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself').

Accordingly, as the preponderance of the evidence shows that the Veteran has not had hepatitis during the pendency of this claim, service connection may not be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); accord Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


B.  Heart condition

The Board finds that service connection for a heart condition is not warranted.  Based on the evidence of record regarding the Veteran's claim for a heart condition, there is no competent and credible evidence of pathology of a heart condition during the pendency of this claim.  

The Board has reviewed the Veteran's VA medical center treatment records from 2003 to 2014 and the July 2015 VA examination.  Throughout that period, there is no record of medical treatment for a heart condition.  The July 2015 VA examiner stated that there was no heart condition or disease noted, either in the Veteran's VA treatment records or on examination.  There examiner stated that there was a finding of left ventricular hypertrophy on echocardiogram in April 2014; however, the examiner explained that this was mostly likely due to his hypertension.

Private treatment records also reveal that the Veteran does not have a heart condition.  An April 2008 stress test revealed that in the EKG part of the study, the resting EKG showed normal sinus rhythm with normal EKG, there was no evidence of chest discomfort or dysrhythmia, and the EKG part of the study post-adenosine infusion did not reveal any significant changes compared to baseline.  During the nuclear part of the study, the resting image revealed normal left ventricular size and normal myocardial perfusion, normal left ventricular size with normal wall motion and the estimated ejection fraction was 69%.  The provider concluded that the Veteran had a normal myocardial perfusion study and normal left ventricle systolic function.  

An April 2008 echocardiogram also revealed normal results.  The aortic root was normal, the left atrium was at the upper limit of normal, the left ventricle was normal, the right ventricle was normal in size with normal systolic function, the aortic valve was structurally normal with normal mobility, the mitral valve was mildly sclerotic with normal mobility, the tricuspid and pulmonic valves were not well visualized and there was trace posterior pericardial effusion noted.  

A January 2011 stress test revealed that the Veteran's left ventricular cavity and the right ventricle were normal on rest and the stress studies.  His myocardial perfusion imaging was normal, there was no area of ischemia or infarction noted, the left ventricle systolic function was normal without regional wall abnormalities and the calculated left ventricle ejection fraction was 59%.  

The Veteran is competent to describe symptoms, such as shortness of breath or chest pain.  However, he is not competent to attribute any such symptoms to an underlying heart disorder or to diagnose a heart disorder, as this is a complex medical or scientific determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

In the absence of a current disability of the heart, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

Assuming, without deciding, that left ventricular hypertrophy constitutes a current heart disorder, the July 2015 VA examiner concluded that the left ventricular hypertrophy was not caused by or a result of Veteran's history of in-service exposure to contaminated food and/or water and his in-service sickness and hospitalization for hepatitis.  Rather, the examiner determined that it was related to the Veteran's hypertension.  While the Veteran believes that he has a heart disorder related to his in-service hepatitis infection, his opinion is outweighed by that of the VA examiner, given the examiner's medical training and expertise.  

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




C.  Diabetes Mellitus, Sleep Apnea, Urinary Condition  

The Board finds that a preponderance of the evidence is against the claims for service connection for diabetes mellitus, sleep apnea, and benign prostatic hypertrophy.  

The July 2015 VA examiner noted that the Veteran had a current diagnosis of diabetes mellitus, sleep apnea and benign prostatic hypertrophy.  Based on the foregoing evidence, the Board finds that the current disability element for these three conditions is satisfied.  Holton v. Shinseki, 557 F.3d at 1366; Shedden v. Principi, 381 F.3d at 1166-67 (Fed. Cir. 2004).  

Although the current disability element is satisfied, there is no evidence that the Veteran incurred these disabilities in service.  The Veteran and his witnesses testified in July 2014 that these conditions were diagnosed many years after the Veteran's separation from service.  The Veteran has stated that these conditions developed after service, but he feels that they are all related to his in-service hepatitis infection.  The 1957 letters submitted by the Veteran are silent for treatment for diabetes, sleep apnea, or a urinary condition.  

The medical evidence of record shows treatment for diabetes mellitus, sleep apnea and benign prostatic hypertrophy many years after service.  A January 1997 private treatment record from Lorenzo Lorente, M.D. shows that the Veteran was referred for a neurology examination.  Upon physical examination Dr. Lorente stated, inter alia, "He [the Veteran] has no other important medical problems and does not take any medications regularly."  A March 2003 treatment record from Amit Annamaneni, M.D. shows that the Veteran was referred by another provider for evaluation of sleep apnea.  Per the treatment note, the Veteran's had a prior history of diabetes mellitus.  Treatment records from Houston Northwest Medical from 2008 to 2011 show that the Veteran was diagnosed with adult onset diabetes mellitus and in January 2011 he was diagnosed with a urinary tract infection.  



Given that there is no evidence of diabetes mellitus, sleep apnea, or a urinary condition in service, no continuity of symptoms since service, and an initial diagnosis made many years after service, the presumption under 38 C.F.R. §§ 3.307, 3.309 does not apply.  Likewise, the provisions of subsection 3.303(b) for chronic disabilities do not apply.  

Further, the July 2015 VA examiner did not find a relationship between the Veteran's service and his current diabetes, sleep apnea, and/or urinary condition.  The examiner stated that it was less likely than not that these conditions were incurred in or caused by the Veteran's in-service exposure to contaminated food and/or water and his in-service sickness (i.e., hepatitis) and hospitalization.  With respect to sleep apnea, the examiner explained that obstructive sleep apnea was diagnosed in 2003; that the Veteran is morbidly obese; that obstructive sleep apnea is caused by a blockage of the airway, usually when the soft tissue in the rear of the throat collapses and closes during sleep; and that sleep apnea is very common, with risk factors of being male, overweight, and over the age of 40.  With respect to diabetes mellitus, the examiner explained that the type the Veteran has is adult onset, type II, which was not related to his active service.  And with respect to benign prostatic hypertrophy, the examiner stated that most men have continued prostate growth throughout life and that in many men this continued growth enlarges the prostate enough to cause urinary symptoms or to significantly block urine flow.  The examiner stated that it is not entirely clear what causes the prostate to enlarge; however, it might be due to changes in the balance of sex hormones as men grow older.

While the Veteran asserts that his current diabetes mellitus, sleep apnea, and urinary condition are related to his in-service exposure to contaminated food and/or water and his in-service hepatitis infection, his opinion is outweighed by that of the VA examiner, given the examiner's medical training and expertise.  

Based on the evidence of record, a preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine does not apply and the service connection claims for diabetes mellitus, sleep apnea, and a urinary condition are denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for a heart condition is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a urinary condition is denied.  



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


